Huet, J.udse.
This is a conviction for the theft of a watch, the property of W. A. J. Micholson; two years’ confinement in the penitentiary being the punishment assessed by the jury.
There is but one question for our decision presented in the record, which is, does the evidence show a voluntary return of the watch within a reasonable time, and before any prosecution was commenced? We are of the opinion that it does, and, consequently, the verdict is against the evidence and the charge of the court relating to this matter of return. (2 Bouvier’s Law Dictionary, 635, word “Voluntary ;” 1 Bouvier’s Law Dictionary, 282, word “ Constraint; Allen v. The State, 12 Texas Ct. App., 190.) (The reporter will insert the evidence.)
The judgment is reversed and the cause remanded.
Reversed and remanded.
[Opinion delivered November 15, 1884.]